NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



         United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Argued September 3, 2008
                                 Decided December 22, 2008

                                            Before 

                               RICHARD A. POSNER, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge



No. 05‐1278

LIZABETH S. CANTU and                       Appeal from the United States 
JUAN E. SOTO,                               District Court for the Southern 
                                            District of Indiana, Indianapolis Division.
      Plaintiffs‐Appellants,
                                      v.    No. 02 C 5635

BRIDGESTONE CORPORATION                     Sarah Evans Barker, Judge.
and BRIDGESTONE FIRESTONE
NORTH AMERICAN TIRE, LLC,

      Defendants‐Appellees.

                                           O R D E R

                                              A.

       In our study of the record in this case, we noted that, on December 28, 2005,
counsel for the appellants and counsel for the appellees had submitted a document to
the district court entitled “First Amended Agreed Motion to Dismiss with Prejudice as
No. 05-1278                                                                               Page 2

to Defendants Firestone and Bridgestone.”  R.43.  This document, which lists explicitly
the present appellants, recites,

      [a]ll matters in controversy between the Movants have been settled, and
      consideration for the settlement has been paid in full.  As part of the settlement,
      Movants have agreed that the case against defendants Firestone and Bridgestone
      Corporation (“Bridgestone”) should be dismissed with prejudice.  All Movants
      have further agreed that the dismissal with prejudice should extend to all claims
      that could have been asserted against defendants Firestone and Bridgestone, as
      well as all claims that actually were asserted against defendants Firestone and
      Bridgestone in this case.

Id.

      We further noted that, on January 6, 2006, the district court had entered an order
dismissing this case with prejudice.  This order specifically mentions in its caption the
appellants.  R.45.

       These documents suggest, on their face, that this case was settled by the parties
and dismissed by the district court on that basis.  Accordingly, we requested that the
parties file with the court memoranda addressing why this appeal should not be
dismissed as moot.  

       The parties have filed their memoranda in response to our order.  All parties
represent that the December 2005 motion reciting that Ms. Cantu and Mr. Soto had
settled their claims was erroneous.  According to the parties, in December 2004, a select
group of plaintiffs, not including Mr. Soto or Ms. Cantu, settled with Bridgestone and
Firestone.  However, the papers filed with the district court only mentioned Firestone. 
In 2005, the district court brought to Firestone’s attention that it was unclear whether
this group of plaintiffs had settled against Bridgestone.  Firestone’s counsel notified
counsel for all of the plaintiffs, including Ms. Cantu and Mr. Soto, of this development
on December 19, 2005.1

      The parties represent that, in an attempt to correct the error, counsel for
defendants prepared and submitted to counsel for the plaintiffs amended forms of a
motion, stipulation and order of dismissal to clarify that claims against Bridgestone


      1
          Counsel for the settling plaintiffs is also Ms. Cantu and Mr. Soto’s counsel.
No. 05-1278                                                                              Page 3

were dismissed.  The parties represent that these documents mistakenly purported to
dismiss with prejudice the claims of all plaintiffs, including Mr. Soto and Ms. Cantu. 
The district court, acting on the parties’ agreed order and stipulation, then entered an
erroneous dismissal against all plaintiffs.  

       Ms. Cantu and Mr. Soto further submit that plaintiffs’ counsel did not receive a
copy of the amended order and did not learn of it until Spring 2007.2  Failing to
recognize that this issue affects our jurisdiction and, therefore, cannot be waived, see
United States v. Mosley, 967 F.2d 242, 243 (7th Cir. 1992), they further contend that
Bridgestone and Firestone have waived the issue of mootness. 

       All parties ask that the appeal not be dismissed as moot.  Bridgestone and
Firestone alternatively request that the appeal be held in abeyance while the parties
seek to amend the order of dismissal.



                                              B.

         This case is not ready for a definitive decision by an appellate court.  As the
parties suggest, the district court must first correct its order of January 2006 if its
recollection of the situation is the same as that of the parties.  However, even if the
district court does determine that it erroneously included the parties now before us in
the January 2006 order, there is another more fundamental problem.  In its present state,
the record does not reflect that the district court ever rendered a final decision in this
case with respect to the claims of Ms. Cantu and Mr. Soto.  In its February 2004 decision,
the court dismissed these actions on forum non conveniens grounds, but only with
respect to the claims against Firestone and Ford Motor Company.  Nothing was said
about the claims against Bridgestone.  Nor was judgment entered against Ms. Cantu
and Mr. Soto pursuant to Federal Rule of Civil Procedure 58(a).  The December 2004
order of the district court did not include Ms. Cantu and Mr. Soto, and, according to the
parties, their inclusion in the district court’s later January 2006 order was a scrivener’s
error.  

     Consequently, we must conclude that, with respect to the claims of Ms. Cantu
and Mr. Soto, the record does not establish that the district court ever rendered a final


       2
          Ms. Cantu and Mr. Soto do not explain how they did not have any notice, given their
counsel signed the amended stipulation of dismissal.
No. 05-1278                                                                            Page 4

decision with respect to the claims of these parties against all defendants.  See 28 U.S.C.
§ 1291.  Even under the parties’ account of the proceedings in the district court, the
district court has not disposed of the plaintiffs’ claims against Bridgestone. 



                                             C.

        Until it is established that this case still presents a live controversy and until the
record affirmatively and definitively establishes that the district court has rendered a
final decision, we cannot proceed with this adjudication.  Accordingly, we must remand
this case to the district court for further proceedings.  First, the district court must
determine whether this case still presents a live controversy.  To make this
determination, the court should review the record and the submissions of the parties
and determine definitively whether these parties settled their case or whether their
inclusion in the district court’s order of January 2006 was merely a scrivener’s error. 
Second, if the district court determines that the case presents a live controversy, the
district court must  treat the claims of Ms. Cantu and Mr. Soto as a pending case on its
docket until it renders a final decision. 

        We are aware of the significant workload confronting our colleague on the
district court.  We nevertheless note that this case, for a variety of circumstances not
within the control of the district court, has awaited definitive review for a substantial
period of time.  We respectfully request that the district court resolve this matter as
soon as possible. 

       When the district court renders a final decision, the parties may appeal once
again to this court.  If they elect to appeal, they may do so without the payment of an
additional docketing fee, and the case shall be returned to this panel for adjudication. 
Additional briefing will not be required unless this court specifically directs, either on
its own initiative or on motion of a party, that additional submissions be filed. 

       Accordingly, this appeal is dismissed for want of appellate jurisdiction.  The
parties shall bear their own costs in this court.  This court’s mandate shall issue
immediately.

                                                                        IT IS SO ORDERED